Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of PCT/CN2020/100213 filed on 7/3/2020, published as WO 2021/237877 on 2/12/2021.
Acknowledgment is made of applicant’s claim for priority of CN 202010465161.3 filed in China on 5/28/2020.
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 110928090 in view of Yoshida et al. US 2010/0079694.
Claim 1: Wu discloses an array substrate, comprising: 
[0051] a substrate; 
(Fig. 2) a first metal layer 101 disposed on the substrate, the first metal layer 101 comprises a gate electrode layer (101/201) [0056] of switch components, a plurality of 
an active material layer [0054] disposed on the first metal layer 101; 
(Fig. 3) [0060] a second metal layer (102) disposed on the active material layer, the second metal layer 102 comprises a source electrode layer 102 of the switch components, a drain electrode layer 102 of the switch components, and 
(Fig. 1) a plurality of data lines 103 crossed with the scan lines 102, wherein the scan lines 102 and the data lines 103 are crossed to define a plurality of pixel opening areas 11 [0066]; 
(Fig. 4) [0062] a pixel electrode layer 401 [0066] disposed in the pixel opening areas 11 and partially overlapping the shielding metal layer 21/202 [0069]; and 
(Fig. 4) a common electrode layer 402 [0062] disposed on the data lines 103; 
(Figs. 1, 2, 4) the shielding metal layer 21 is disposed between the pixel electrode layer 401 and the data lines (103) 
(Fig. 2) the shielding metal layer (21/22/23/24) [0069] comprises a plurality of shielding metal wirings (21/22), each of the shielding metal wirings (21/22) comprises at least one corner (at the end of 21, 22),
except
the shielding metal wirings comprises at least one corner at a portion overlapping the pixel opening areas, the corner is an outer corner arranged relative to the pixel electrode layer,
a protrusion is arranged at the outer corner
However Yoshida et al. teach
(Fig. 3) the shielding metal wirings 40 (electrostatic shielding layer) comprises at least one corner (corner of display area A) [0058] at a portion overlapping the pixel opening areas A (display area A) [0061],
(Fig. 3) a protrusion 40a (protrusion to the outer side are formed at the corner portions of the electrostatic shielding layer 40) is arranged at the outer corner (corner portion of the electrostatic shielding layer 4) [0063].
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Yoshida’s structure in order to provide improved display quality by preventing display irregularities due to static electricity being trapped in the electrostatic shielding layer, as taught by Yoshida [0005].

Claim 11: Wu discloses an array substrate, comprising: 
[0051] a substrate; 
(Fig. 2) a first metal layer 101 disposed on the substrate, the first metal layer 101 comprises a gate electrode layer (101/201) [0056] of switch components, a plurality of scan lines 201 connected to the gate electrode layer, and a shielding metal layer 202 [0056]; 
an active material layer [0054] disposed on the first metal layer 101; 
(Fig. 3) [0060] a second metal layer (102) disposed on the active material layer, the second metal layer 102 comprises a source electrode layer 102 of the switch components, a drain electrode layer 102 of the switch components, and 
(Fig. 1) a plurality of data lines 103 crossed with the scan lines 102, wherein the scan lines 102 and the data lines 103 are crossed to define a plurality of pixel opening areas 11 [0066]; 
(Fig. 4) [0062] a pixel electrode layer 401 [0066] disposed in the pixel opening areas 11 and partially overlapping the shielding metal layer 21/202 [0069]; and 
(Fig. 4) a common electrode layer 402 [0062] disposed on the data lines 103; 
(Fig. 2) the shielding metal layer (21/22/23/24) [0069] comprises a plurality of shielding metal wirings (21/22), an overlapped part 21/11 (overlapping of shielding metal wirings 21 with pixel area 11) of the shielding metal wirings (21),
except
the shielding metal wirings comprises at least one corner at a portion overlapping the pixel opening areas, the corner is an outer corner arranged relative to the pixel electrode layer,
a protrusion is arranged at the outer corner
However Yoshida et al. teach
(Fig. 3) the shielding metal wirings 40 (electrostatic shielding layer) comprises at least one corner (corner of display area A) [0058] at a portion overlapping the pixel opening areas A (display area A) [0061],
(Fig. 3) a protrusion 40a (protrusion to the outer side are formed at the corner portions of the electrostatic shielding layer 40) is arranged at the outer corner (corner portion of the electrostatic shielding layer 40) [0063].
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Yoshida’s structure in order to provide improved display quality by preventing display 

Claims 9, 19, 20:
Yoshida et al. teach
Claims 9, 19: (Fig. 3) an orthographic projection of the protrusion 40a (protrusion to the outer side are formed at the corner portions of the electrostatic shielding layer 40) on the substrate is a figure enclosed by line segments 40/40, and corners of the figure enclosed by the line segments 40/40 have right angles (corner portions of the electrostatic shielding layer 40)  [0063].
Claim 20: (Fig. 3) a display panel (liquid crystal display) [Abstract]
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Yoshida’s structure in order to provide improved display quality by preventing display irregularities due to static electricity being trapped in the electrostatic shielding layer, as taught by Yoshida [0005].

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 110928090, Yoshida et al. US 2010/0079694 as applied to claim 1 above, and further in view of Kim US 2008/0136992.
Claim 10: 
Kim teaches
(Fig. 4) the active material layer (TFTs T1/T2) [0082] comprises a gate insulating layer 131, a semiconductor layer 132, and an ohmic contact layer 133 arranged sequentially in the switch components (TFTs) [0092-0093].
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Kim’s structure in order to provide prevention of light leakage, as taught by Kim [0012].

Allowable Subject Matter
3.	Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claims 2, 12 is the inclusion of the limitation 
“…each of the shielding metal wirings comprises a first shielding metal wiring and a second shielding metal wiring which are connected end to end in a closed ring, the first shielding metal wiring is arranged in parallel with the data lines, and the second shielding metal wiring is arranged in parallel with the scan lines; wherein the outer corner is arranged at opposite ends of the first shielding metal wiring and/or the second shielding metal wiring.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 11. Claims 3-8, 13-18 are also allowed due to their virtue of dependency.
Wu CN 110928090, Yoshida et al. US 2010/0079694 and Kim US 2008/0136992 are silent as of the specific limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871